Citation Nr: 1013811	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  04-16 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to October 
1945, from June 1947 to January 1956, and from August 1957 to 
October 1969.  He died in April 1982.  The appellant is the 
surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which found that no new and material 
evidence has been received to reopen the appellant's claim 
for service connection for the Veteran's cause of death.

In December 2006, the Board remanded this case for further 
development.  In January 2008, the Board denied the appeal, 
finding that no new and material evidence had been submitted.  

The appellant appealed this decision to the U. S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a January 
2009 Order and Joint Motion for Remand, the Court vacated the 
Board's decision and remanded the appeal to the Board so that 
it may comply with VA's duty to assist.  Specifically, the 
Court assessed that the Board failed to obtain a clear 
response that the Veteran's inpatient clinical records from 
the Roosevelt Roads Naval Hospital dated in 1981 and 1982 
either do not exist or that the custodian does not have them.  
See 38 C.F.R. § 3.159(c)(2).  

The case has now returned to the Board so that it can 
implement the Court's directives.    

The appeal is REMANDED to the RO in San Juan, Puerto Rico.  
VA will notify the appellant if further action is required.



REMAND

First, pursuant to its January 2009 Order and Joint Motion, 
the RO must undertake further efforts to obtain the Veteran's 
inpatient clinical records from the Roosevelt Roads Naval 
Hospital in Puerto Rico dated from January 1981 to April 
1982.  But this time, a clear, negative response is required 
from the custodian.  See 38 C.F.R. § 3.159(c)(2).  In this 
vein, records of inpatient or "clinical" treatment in 
service are sent to the National Personnel Records Center 
(NPRC) after 1-2 calendar years, but are kept in a separate 
file from the file containing other service treatment records 
(STRs).  See VA Adjudication Procedure Manual, M21-1MR, Part 
III, Subpart iii, Chapter 2, Sections A and B.  Although the 
RO previously received a September 2002 response from the 
NPRC, this response failed to indicate whether the inpatient 
records could be located or not.  Instead, the response from 
the NPRC vaguely stated that the "clinical search is limited 
to one year or less."  This response is unsatisfactory and 
vague.  Most importantly, the response fails to address 
whether the records do not exist or whether the custodian 
does not have them.  See 38 C.F.R. § 3.159(c)(2).  Given the 
obvious relevance of these missing inpatient "clinical" 
STRs to the adjudication of the claim at issue, the Board 
finds it necessary to remand the claim to ensure that all 
proper avenues for securing these records have been pursued 
and to afford the appellant every benefit of assistance from 
VA.

Second, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the notice letters sent by the RO to the 
appellant in May 2002 and February 2007 are not insufficient.  
These letters were not compliant with the Court's recent 
decisions in Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006) 
and Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

That is, with regard to the new and material evidence claim, 
in accordance with Kent, 20 Vet. App. at 10-11, the VCAA 
notice should (1) notify the claimant of the evidence and 
information necessary to reopen the claim (i.e., describe 
what is meant by new and material evidence under the amended 
standard); (2) identify what specific evidence is required to 
substantiate the element or elements needed for cause of 
death that were found insufficient in the prior denial on the 
merits; and (3) provide general VCAA notice for the 
underlying cause of death claim.  For the underlying cause of 
death claim, the VCAA notice provided must also address the 
Court's decision in Hupp, 21 Vet. App. at 352-53, which held 
that for dependency and indemnity compensation (DIC) 
benefits, VCAA notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

In this regard, both the May 2002 and February 2007 VCAA 
letters are somewhat flawed.  In particular, neither letter 
adequately complies with Hupp, supra.  Moreover, with regard 
to Kent notice, the May 2002 VCAA letter misidentifies the 
last prior final decision as September 1997, while the 
February 2007 VCAA letter misidentifies the last prior final 
decision as October 2002.  However, a review of the claims 
folder reveals that the last final prior Board decision was 
dated February 1999.  The May 2002 VCAA letter also falsely 
indicated that the Board previously denied the claim due to a 
lack of Agent Orange exposure.  This was simply not the case.  
The February 2007 VCAA letter also was vague in its 
explanation of why the claim was previously denied. 

In the prior final February 1999 decision, the Board clearly 
stated that the Veteran was presumed to have been exposed to 
Agent Orange or other herbicides due to his Vietnam service.  
In fact, the Board denied the claim not due to a lack of 
herbicide exposure, but rather for the reason that the 
Veteran's throat cancer was not listed as a presumptive 
herbicide-related disease.  Also there was no evidence of 
throat cancer during service or for 12 years after service.  
Finally, the Board denied the claim because there was no 
medical evidence of a nexus between the Veteran's throat 
cancer and his military service.  The RO did not provide this 
information in either VCAA notice letter.  Therefore, the 
appellant is entitled to a corrective VCAA notice letter, 
compliant with Kent and Hupp, supra.  

Accordingly, the case is REMANDED to the RO in San Juan, 
Puerto Rico for the following action:

1.	The RO shall send the appellant a 
corrective VCAA notice letter that is 
compliant with Kent v. Nicholson, 20 
Vet. App. 1, 10-11 (2006).  
Specifically, this letter should (1) 
describe what new and material evidence 
is under the current standard set forth 
under 38 C.F.R. § 3.156(a) (2009); 
(2) identify what specific evidence is 
required to substantiate the element or 
elements needed for service connection 
for cause of death found insufficient 
in the prior final February 1999 Board 
decision (i.e., in order to reopen her 
cause of death claim, she must submit 
evidence of throat cancer during 
service, within one year of service, or 
medical evidence of a nexus between 
throat cancer and military service, to 
include presumed herbicide exposure); 
and (3) provide general VCAA notice for 
the underlying cause of death claim.  

This letter should also be compliant 
with Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007),  
advising of (1) a statement of the 
conditions for which a Veteran was 
service-connected at the time of his 
death (none) (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.  

2.	The RO shall contact the NPRC and 
attempt to obtain any inpatient 
"clinical" records of the Veteran 
dated from January 1981 to April 1982 
from the U.S. Naval Hospital Roosevelt 
Roads, Puerto Rico.  Ensure this 
request to the NPRC specifically asks 
for inpatient  "clinical" records and 
is issued under the appropriate request 
code and directed to the correct 
facility.  Records of inpatient or 
"clinical" treatment in service are 
often sent to the NPRC but kept in a 
separate file from the file containing 
other STRs.  All attempts to secure 
these inpatient "clinical" STRs must 
be documented in the claims file.  Most 
importantly, if these records are 
unavailable or no longer exist, a 
negative reply to this effect is 
required from the NPRC.  See 38 C.F.R. 
§ 3.159(c)(2).  It is emphasized that 
this remand is pursuant to a January 
2009 Order and Joint Motion of the 
Court.  

3.	Then, after giving the appellant time 
to respond to the additional notice, 
and after completion of the above 
development, the RO shall readjudicate 
the appeal.  If the claim is not 
granted to the appellant or her 
attorney's satisfaction, then send both 
of them another Supplemental Statement 
of the Case (SSOC) and give them an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



